NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 20-1251


                                 GREGORY SHERRILL,
                                            Appellant

                                              v.

  CITY OF HOBOKEN; MAYOR DAWN ZIMMER; JOHN MORGAN; HECTOR
MOJICO; TIA BRYANT; MELISSA LONGO; JOHN TOOKE; MICHAEL KORMAN;
QUENTIN WIEST; KIMBERLEY WILSON; NITA RAVAL; JOHN DOE 1-10, Who
 are fictitiously named because their true identities are unknown; ALYSIA WALSH,
                                       (PROKO)


                     On Appeal from the United States District Court
                            for the District of New Jersey
                          (District Court No. 2:16-cv-03092)
                           District Judge: Hon. Esther Salas


                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 on September 23, 2021

           Before: CHAGARES, HARDIMAN, and MATEY, Circuit Judges.

                           (Opinion filed: September 30, 2021)



                                         OPINION




       
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7, does
not constitute binding precedent.
MATEY, Circuit Judge.

       Gregory Sherrill believes he suffered abuse and retaliation at his job. He filed suit,

but after six amended complaints, the District Court dismissed the matter because he failed

to plead facts sufficient to state a claim. We agree and will affirm.

                                      I. BACKGROUND

       Sherrill worked for the city of Hoboken where, he claims, one of his colleagues

made hostile comments. Sherrill shared his concerns with his supervisor, who took no

action. Sherrill then reported the matter to the city’s Affirmative Action Officer. That same

day, Sherrill’s supervisor advised him the City received a complaint about Sherrill—that

he struck a woman’s hand with his vehicle while on the job—and that a disciplinary

investigation would follow. A hearing on the complaint against Sherrill led to his

termination.

       Sherrill then sued Hoboken and several city employees in state court, and the

defendants removed the action. After six amended complaints (“Complaint”),1 the District

Court granted the defendants’ motion to dismiss Sherrill’s federal claims for failure to state

a claim. Sherrill timely appealed.2




       1
         We note the District Court’s patient efforts working with the parties to ensure all
understood the necessary elements of Sherrill’s legal claims.
       2
         The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1367, and we
have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over an order
granting a motion to dismiss with prejudice. Jaroslawicz v. M&T Bank Corp., 962 F.3d
701, 708 (3d Cir. 2020).

                                              2
                                       II. DISCUSSION

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

We agree with the District Court’s conclusion that the Complaint does not.

A.     Fourteenth Amendment Claims

       Sherrill claims that 1) his termination deprived him of property without due process;

2) his termination denied him equal protection of the laws; and 3) he enjoys a substantive

property interest in his public position, and he was deprived of it in violation of 42 U.S.C.

§§ 1983 and 1985(3).

       1.     Procedural Due Process

       A plaintiff alleging a violation of procedural due process must establish the loss of

a protected property interest without adequate process. Schmidt v. Creedon, 639 F.3d 587,

595 (3d Cir. 2011). At-will employees do not enjoy a protected property interest in their

job. Thomas v. Town of Hammonton, 351 F.3d 108, 113 (3d Cir. 2003). And in New Jersey,

all employment is presumed to be at-will “unless an agreement exists that provides

otherwise,” Wade v. Kessler Inst., 798 A.2d 1251, 1258 (N.J. 2002) (citation omitted), or

a statute, regulation, or policy explicitly creates a protected interest in the employment,

Tundo v. Cnty. of Passaic, 923 F.3d 283, 287 (3d Cir. 2019).

       Sherrill has not plausibly alleged that either of these exceptions to the at-will

presumption apply. He notes that he is party to a collective bargaining agreement, but he

does not allege that creates a protected interest in his job. See Sanguigni v. Pittsburgh Bd.


                                               3
of Pub. Educ., 968 F.2d 393, 401 (3d Cir. 1992). Similarly, Sherrill says “state regulations”

entitle him to continued employment, but he does not point to any supporting authority. So

his “[t]hreadbare” allegation that he enjoyed a protected property interest in his Hoboken

job is only “supported by mere conclusory statements,” and the District Court properly

dismissed this claim. Iqbal, 556 U.S. at 678.

       2.     Equal Protection

       Sherrill’s § 1983 claim alleging violations of the Fourteenth Amendment’s Equal

Protection Clause suffers the same flaw. To state a claim, he “must prove the existence of

purposeful discrimination” and “demonstrate . . . different treatment from that received by

other individuals similarly situated.” Chambers ex rel. Chambers v. Sch. Dist. of Phila. Bd.

of Educ., 587 F.3d 176, 196 (3d Cir. 2009) (citation omitted). That requires an allegation

that persons who were “similarly situated,” or “alike in all relevant aspects” but lacking the

protected traits, were treated differently. Startzell v. City of Phila., 533 F.3d 183, 203 (3d

Cir. 2008) (cleaned up).

       Sherrill does not allege any facts that allow that inference because he does not point

to any individuals subjected to different treatment. Indeed, we cannot infer that he was

treated differently at all, let alone that he was treated differently because of a protected

classification. The District Court correctly dismissed this claim.

       3.     Substantive Due Process

       Sherrill’s substantive due process claim restates his other Fourteenth Amendment

allegations. But when a right is protected by the Constitution’s written text, plaintiffs

cannot use “the rubric of substantive due process” as a bypass. Cnty. of Sacramento v.


                                                4
Lewis, 523 U.S. 833, 843 (1998) (cleaned up); accord Betts v. New Castle Youth Dev. Ctr.,

621 F.3d 249, 260–61 (3d Cir. 2010) (applying the “more-specific-provision rule” to bar a

substantive due process claim). While retaliation can support its own § 1983 claim,3 there

is no similar constitutional right. See Miller ex rel. MM v. Mitchell, 598 F.3d 139, 148 &

n.9 (3d Cir. 2010). Sherrill gets this backwards. He alleges that his Fourteenth Amendment

rights were violated because he was retaliated against, but the law requires him instead to

allege that he exercised a constitutional right when filing his complaint and that he suffered

retaliation as a result. That is fatal to the claim.

B.     Monell Liability

       Sherrill’s municipal liability claim against Hoboken under Monell v. Department of

Social Services, 436 U.S. 658 (1978), is also deficient. Municipalities are only liable for

the unconstitutional acts of their employees when “a plaintiff demonstrates that the

violation of rights was caused by the municipality’s policy or custom.” Johnson v. City of

Phila., 975 F.3d 394, 403 (3d Cir. 2020) (cleaned up). And “there must still be a violation

of the plaintiff’s constitutional rights” for a Monell claim to proceed. Id. at 403 n.13

(cleaned up). Sherrill’s alleged constitutional violations all fail to state a claim. So he

cannot have alleged a plausible Monell claim, and the District Court was correct to dismiss

the claim.



       3
          While the Constitution lacks such a clause, Title VII contains an explicit
“antiretaliation” provision that “prohibits an employer from ‘discriminat[ing] against’ an
employee or job applicant because that individual ‘opposed any practice’ made unlawful
by Title VII” or made a complaint under Title VII. Burlington N. & Santa Fe Ry. v. White,
548 U.S. 53, 56 (2006) (alteration in original) (quoting 42 U.S.C. § 2000e-3(a)).

                                                 5
C.     Conspiracy Claims

       Sherrill’s final federal claim4 alleges a conspiracy to violate his rights contrary to

42 U.S.C. § 1985(3). That claim requires “(1) a conspiracy; (2) for the purpose of depriving,

either directly or indirectly, any person or class of persons of the equal protection of the

laws . . . ; and (3) an act in furtherance of the conspiracy; (4) whereby a person is injured

in his person or property or deprived of any right or privilege of a citizen of the United

States.” Farber v. City of Paterson, 440 F.3d 131, 134 (3d Cir. 2006) (quoting United Bhd.

of Carpenters & Joiners v. Scott, 463 U.S. 825, 828–29 (1983)). The first element requires

allegations of a conspiracy that are “based in fact” and not “merely upon [the plaintiff’s]

own suspicion and speculation.” Young v. Kann, 926 F.2d 1396, 1405 n.16 (3d Cir. 1991).

And to satisfy the second element, “mere conclusory allegations of deprivations of

constitutional rights are insufficient to state a § 1985(3) claim.” L.R. ex rel. D.R. v. Middle

Bucks Area Vocational Tech. Sch., 972 F.2d 1364, 1377 (3d Cir. 1992) (en banc) (cleaned

up).

       Sherrill’s Complaint fails to meet either. His allegations of conspiracy are grounded

in conclusory statements that can only be described as “threadbare recitals of the elements”

of the cause of action, detailing these Defendants’ interrelated responsibilities and

Sherrill’s suspicions of foul motive. Iqbal, 556 U.S. at 678. Beyond his personal conjecture,

there are no facts sufficient to allege a conspiracy.




       4
        Sherrill does not appeal the District Court’s decision not to exercise its
supplemental jurisdiction and to remand his state law claims to state court.

                                              6
                                   III. CONCLUSION

         For these reasons, we will affirm the District Court's decision dismissing the

Complaint’s federal claims with prejudice and remanding the state law claims to state

court.




                                            7